Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 1, 2016

                                       No. 04-16-00636-CV

                     Kevin W. LILES, Bryan K. Harris and Stuart R. White,
                                 Appellants/Cross-Appellees

                                                 v.

                               Maria Isabel Serna CONTRERAS,
                                   Appellee/Cross-Appellant

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVT001295 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
       The district clerk has filed a notification of late record stating that the clerk’s record has
not been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal may be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court